DETAILED ACTION
Claim(s) 1-21 as filed 7/23/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 4 may be intended to depend from claim 3.
Claims 13 and 20 each recite “the plug includes a sidewall extending about an outer periphery, the sidewall including an outer surface engageable with the surface of the plug”.  It is unclear how the outer surface of the sidewall is engageable with the surface of the plug as claimed.  It appears that this limitation may be intended to recite “an outer surface engageable with the surface of the part”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawolics et al. (US Patent 6644510).
Regarding Claim 1, Kawolics discloses a device capable of use as a vent plug for isolating a feature of a part F (the structure of Kawolics is at least capable of performing as a “vent plug” as claimed) having a surface (interior surface B as shown in Figure 2) defining an opening in the part (opening along axis L as shown in Figure 2), the vent plug comprising: a plug 10 having a first surface (surface 20 on the right side in Figure 2) and a second surface (surface of 22 facing leftward in Figure 2, opposite from surface 20) spaced by a thickness (the thickness of bulkhead 22) and a radially outer surface engageable with the surface of the part to form an airtight seal therebetween (as shown in Figure 2, a seal is formed via o-ring 62, o-rings are known to be capable of forming an airtight seal), the plug 10 including a bore 26 having a diameter and extending between the first and second surfaces (as shown in Figure 2) and a vent hole 24 extending between the first and second surfaces (as shown in Figure 2; hole 24 capable of performing as a vent hole); a stem 32 (Figure 4 especially) extending through the bore along an axis (as shown in Figure 2) and having a first end (at 38), a second end (at 36) and outer surface (radially outer surface indicated at 34 in Figure 4); a cap 40 interconnected to the stem, the cap including a sealing surface 42 extending radially from the outer surface of the stem and in engagement with the first surface 20 of the plug (as shown in Figure 2), the sealing surface 42 overlapping the vent hole 24 in the plug (i.e. 42 extends over the vent hole 24); and a collar (bulbous portion 36) extending radially from the outer surface of the stem at a location spaced from the sealing surface 42 of the stem by a distance (as shown in Figure 2), the distance being generally equal to the thickness between the first and second surfaces of the plug (as shown in Figure 2; it is noted that the limitation of “generally equal” is a broad limitation and is interpreted accordingly); wherein the plug 10 is captured between the cap 40 and the collar 36 (as shown in Figure 2).
Regarding Claim 2, Kawolics further discloses the cap 40 is interconnected to the first end (at 38) of the stem (best shown in Figure 4).
Regarding Claim 3, Kawolics further discloses the first surface (surface 20 on the right side in Figure 2) of the plug includes a first portion (i.e. the radially inner portion of the surface, this portion extending radially outward to include at least one vent hole 24), the bore 26 and the vent hole 24 intersecting the first portion of the first surface of the plug (as described above).
Regarding Claim 4, Kawolics further discloses the thickness of the plug 10 is a first thickness, the first thickness being the distance between the first portion of the first surface (i.e. the generally radially inward part of the first surface 20) and the second surface (surface of 22 facing leftward in Figure 2, opposite from surface 20) of the plug.
Regarding Claim 6, Kawolics further discloses the plug includes a sidewall extending about an outer periphery of the plug (the sidewall having the groove 60), the sidewall defined by the outer surface of the plug (as described above) and an inner surface projecting from the first surface 20 of the plug (i.e. the sidewall extending rightward in Figure 2 from the surface 20).
Regarding Claim 7, Kawolics further discloses (it is noted that the embodiment of Figures 8A-C is relied upon for this claim; this embodiment includes a sidewall extending from the downstream surface of the valve seat in the same manner as described above with respect to the embodiment of Figure 2) the sidewall includes a terminal end (at 254) axially spaced from the first surface 20 of the plug; and the sidewall including a flange extending radially outward from the terminal end (unnumbered flange at end 254 extends radially outward from the terminal end as shown in Figures 8A-C).
Regarding Claim 8, Kawolics discloses a device capable of use as a vent plug for isolating a feature of a part F (the structure of Kawolics is at least capable of performing as a “vent plug” as claimed) having a surface (interior surface B as shown in Figure 2) defining an opening in the part (opening along axis L as shown in Figure 2), the vent plug comprising: a plug 10 receiveable in the opening to form an airtight seal between the plug and the surface of the part (as shown in Figure 2, a seal is formed via o-ring 62, o-rings are known to be capable of forming an airtight seal), the plug including first and second surfaces (first surface 20 on the right side in Figure 2, second surface of 22 facing leftward in Figure 2, opposite from surface 20) spaced by a thickness (the thickness of bulkhead 22), a bore 26 having a diameter and extending between the first and second surfaces (as shown in Figure 2) and a vent hole 24 extending between the first and second surfaces (as shown in Figure 2; hole 24 capable of performing as a vent hole); a stem 32 (Figure 4 especially) receivable in the bore along an axis (as shown in Figure 2) and including: a cap 40 having a sealing surface 42 extending radially from an outer surface of the stem and in engagement with the first surface 20 of the plug (as shown in Figure 2) such that the sealing surface 42 overlaps the vent hole 24 in the plug (i.e. 42 extends over the vent hole 24) with the stem received in the bore (as shown in Figure 2); and a collar (bulbous portion 36) extending radially from the outer surface of the stem at a location spaced from the sealing surface 42 of the stem by a distance (as shown in Figure 2) and being configured to capture the plug 10 between the collar 36 and the cap 40 (as shown in Figure 2), the distance being generally equal to the thickness between the first and second surfaces of the plug (as shown in Figure 2; it is noted that the limitation of “generally equal” is a broad limitation and is interpreted accordingly).
Regarding Claim 9, Kawolics further discloses the cap 40 is interconnected to a first end (at 38) of the stem (best shown in Figure 4).
Regarding Claim 10, Kawolics further discloses the first surface (surface 20 on the right side in Figure 2) of the plug includes a first portion (i.e. the radially inner portion of the surface, this portion extending radially outward to include at least one vent hole 24), the bore 26 and the vent hole 24 intersecting the first portion of the first surface of the plug (as described above).
Regarding Claim 11, Kawolics further discloses the thickness of the plug 10 is a first thickness, the first thickness being the distance between the first portion of the first surface (i.e. the generally radially inward part of the first surface 20) and the second surface (surface of 22 facing leftward in Figure 2, opposite from surface 20) of the plug.
Regarding Claim 13, Kawolics further discloses the plug includes a sidewall extending about an outer periphery (the sidewall having the groove 60), the sidewall including an outer surface engageable with the surface of the plug (as best understood as described above; the outer surface of the sidewall engages the surface of the part in the same manner as achieved by applicant) and an inner surface projecting from the first surface 20 of the plug (i.e. the sidewall extending rightward in Figure 2 from the surface 20).
Regarding Claim 14, Kawolics further discloses (it is noted that the embodiment of Figures 8A-C is relied upon for this claim; this embodiment includes a sidewall extending from the downstream surface of the valve seat in the same manner as described above with respect to the embodiment of Figure 2) the sidewall includes a terminal end (at 254) axially spaced from the first surface 20 of the plug; and the sidewall including a flange extending radially outward from the terminal end (unnumbered flange at end 254 extends radially outward from the terminal end as shown in Figures 8A-C).
Regarding Claim 15, when making and using the device of Kawolics, Kawolics necessarily discloses a method for isolating a feature of a part (i.e. container 100) having surface (interior surface B as shown in Figure 2) defining an opening in the part (opening along axis L as shown in Figure 2), the method comprising the steps of: inserting a plug 10 into the opening (as shown in Figure 2) such that an airtight seal is formed (via o-ring 62) between the plug 10 and the surface of the part (as shown in Figure 2), the plug including first and second surfaces (first surface 20 on the right side in Figure 2, second surface of 22 facing leftward in Figure 2, opposite from surface 20) spaced by a thickness (the thickness of bulkhead 22), a bore 26 having a diameter and extending between the first and second surfaces (as shown in Figure 2) and a vent hole 24 (hole 24 allows fluid flow therethrough and therefore is seen as a “vent hole”) extending between the first and second surfaces (as shown in Figure 2); inserting a stem 32 through the bore 26 in the plug, the stem including: a cap 40 having a sealing surface 42 extending radially from an outer surface of the stem (as shown in Figure 2); and a collar (bulbous portion 36) extending radially from the outer surface of the stem at a location spaced from the sealing surface 42 of the stem by a distance (as shown in Figure 2); and capturing the plug 10 between the collar 36 and the cap 40 (as shown in Figure 2).
Regarding Claim 16, Kawolics further discloses the step of inserting the stem 32 through the bore 26 in the plug includes the step of positioning the first surface 20 of the plug such that sealing surface 42 overlaps the vent hole 24 in the plug (as shown in Figure 2).
Regarding Claim 17, Kawolics further discloses the distance between the collar 36 and the sealing surface 42 of the stem is generally equal to the thickness between the first and second surfaces of the plug (as shown in Figure 2; it is noted that the limitation of “generally equal” is a broad limitation and is interpreted accordingly).
Regarding Claim 18, Kawolics further discloses the cap 40 is interconnected to a first end (right end as shown in Figure 2) of the stem 32.
Regarding Claim 20, Kawolics further discloses the plug includes a sidewall extending about an outer periphery (the sidewall having the groove 60), the sidewall including an outer surface engageable with the surface of the plug (as best understood as described above; the outer surface of the sidewall engages the surface of the part in the same manner as achieved by applicant) and an inner surface projecting from the first surface 20 of the plug (i.e. the sidewall extending rightward in Figure 2 from the surface 20).
Regarding Claim 21, Kawolics further discloses (it is noted that the embodiment of Figures 8A-C is relied upon for this claim; this embodiment includes a sidewall extending from the downstream surface of the valve seat in the same manner as described above with respect to the embodiment of Figure 2) the sidewall includes a terminal end (at 254) axially spaced from the first surface 20 of the plug; and the sidewall including a flange extending radially outward from the terminal end (unnumbered flange at end 254 extends radially outward from the terminal end as shown in Figures 8A-C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawolics et al. (US Patent 6644510) in view of Israelson (US Patent 5507318).
Regarding Claims 5 and 12, Kawolics does not disclose the first surface of the plug includes a second portion extending radially outward from the first portion of the first surface of the plug, the second portion of the first surface and the second surface of the plug spaced by a second thickness less than the first thickness.
Israelson teaches an umbrella check valve and further teaches (Figures 4-6 especially) a first surface (upwardly facing surface of the valve seat 38 as shown in Figures 4-6) of a valve seat includes a first portion (radially inner portion including 39 and 54) and a second portion (the portion of the seat extending radially outward from 54 as best shown in Figures 5 and 6) extending radially outward from the first portion of the first surface (as described above) of the seat, the second portion of the first surface and a second surface (the upstream surface of 38 at the lower end as shown in Figures 4-6) of the seat spaced by a second thickness less than a first thickness (as shown in Figures 5 and 6 especially, the thickness of the radially outer portion of the seat 38 is less than the thickness of the radially inner portion of the seat 38).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kawolics such that the valve seat includes a thicker radially inner portion tapering to a thinner radially outer portion as taught by Israelson for the purpose of utilizing an alternative configuration known in the art which does not require preloading, thereby reducing the pressure required to open the valve.  Reducing the pressure required to open the valve provides an arrangement which makes it easier for a user to completely empty the fluid from the container of Kawolics.
Regarding Claim 19, Kawolics further discloses the first surface 20 of the plug 10 includes a first portion (radially inner portion of the first surface), the bore 26 and the vent hole 24 intersecting the first portion of the first surface of the plug (as described in the rejections above); the thickness of the plug is a first thickness, the first thickness being the distance s between the first portion of the first surface and the second surface of the plug (as shown in Figure 2).  Furthermore, Kawolics in view of Israelson (the proposed modification of Kawolics in view of Israelson as described with respect to claims 5 and 12 is incorporated herein) further discloses the first surface of the plug includes a second portion extending radially outward from the first portion of the first surface of the plug (i.e. the portion radially outward of the portion 54 taught by Israelson), the second portion of the first surface and the second surface of the plug spaced by a second thickness less than the first thickness (in the manner taught by Israelson as described above; the outer perimeter of the seat is thinner than the central part of the seat).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shudo et al. (US Patent 8851053) teaches a valve having a stem 55a extending through hole 56a.  Redmond et al. (US Patent 4904236) teaches a similar valve and further teaches seat 130 includes a downstream extension 128.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753